DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, 18-19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal, III (U.S. Pub. No. 2016/0086500) (previously disclosed) in view of Ito (U.S. Pub. No. 2017/0308118), Jung et al. (U.S. Pub. No. 2009/0018407) (previously disclosed) and Finch et al. (U.S. Pub. No. 2018/0020950).
Regarding claim 1, Kaleal discloses:
An apparatus to facilitate motion-related diagnosis or monitoring (paragraph 0003 discloses wherein the device detects and analyzes movement), comprising: one or more processors (paragraph 0061 discloses wherein the processor executes the computer executable components); one or more storage medium coupled to the one or more processors to store a plurality of motion patterns corresponding to a plurality of motions, the motion patterns being respectively defined by a plurality of occurrences of a plurality of characteristics in a paragraphs 0053-0054 and 0056-0057 discloses wherein the system includes a pattern analysis in which movement or motion corresponding to speed, direction, and orientation of the user a whole and/or individual body parts of the user data is compared to stored or known movement patterns and wherein the analysis occurs over various or plurality of motions or movements over time and wherein the movement is analyzed over two or three dimensions and paragraph 0117 discloses wherein reference metrics are stored in memory and Figures 2, 13 and 16 demonstrate wherein the processor and processing module are coupled within the same platform as the memory); a motion analysis module having first instructions to be executed by the one or more processors, to determine and store motion records for a user (paragraphs 0053-0054 and 0056-0057 discloses wherein the system includes pattern analysis for analyzing the motion data and determining the type of motion at two or three dimensions); wherein the motion analysis module is to receive, from a first device, first sensor data of the user over a second time period (Paragraph 0053 disclose wherein multiple sensor devices 104 captures the movement or motion data for analysis and paragraphs 0041 and 0045 discloses wherein the data can be collected and analyzed at multiple session and wherein the user can select various time points in the data so that the data can be analyzed and correlated over time or at specific instances or periods in time), recognize correspondence of the first sensor data to a first of the motion patterns, based at least in part on first one or more occurrences of first one or more characteristics in one or more of the plurality of dimensions at first one or more points in time for first one or more durations in the second time period (paragraphs 0053-0054 and 0056-0057 disclose wherein the device recognizes or outputs corresponding movement or motion patterns or activity based on the received captured sensor data and wherein the data corresponds to a plurality of captured movements over time at two or three dimensions), determine and store a first motion record into a motion record database for the user as having performed a first motion in the second time period, based at least in part on the recognized first motion pattern, the motion record database having a plurality of motion records of performance of a plurality of motions performed at a plurality of time periods of at least the user, including the first motion record of performance of the first motion at the second time period by the user (paragraphs 0053-0054 and 0056-0057 discloses wherein the system includes pattern analysis for analyzing the various motion data and determining the type of motion from various sensors including an accelerometer and paragraph 0076 discloses wherein the system keeps historical information gathered from past data collection). 
Yet Kaleal does not explicitly disclose:
Wherein the plurality of dimensional data is generated by the sensor
However, in the same field of motion analysis systems, Ito discloses:
Wherein the plurality of dimensional data is generated by the sensor (paragraph 0050 discloses wherein the acceleration sensor (accelerometer) data comprises acceleration data in the x, y, and z axis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaleal to incorporate wherein the plurality of dimensional data is generated by the sensor, as taught by Ito, in order to get more accurate motion analysis by allowing for measurement in three dimensions.
Yet the combination does not disclose:

However, in the same field of movement evaluation systems, Jung discloses:
a query module having second instructions to be executed by the one or more processors, to provide a response to a motion-related query, wherein the query module is to receive, from a second device, a query associated with performance of the first motion by the user, search among the motion records to determine one or more matching records of the user having performed the first motion (Paragraph 0056 discloses a user-health test function selection module 138 for performing a data querying function that can search among reference health attributes and can match the user data 116 with reference health condition data, attributes, or profiles and paragraph 0052 discloses wherein the user data 116 relates to specific movement or motion data); and provide, to the second device, the one or more matching motion records of the user having performed the first motion (Paragraph 0067 discloses wherein the user data signals can be transmitted a to a remote memory). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a query module having second instructions to be executed by the one or more processors, to provide a response to a motion-related query, wherein the query module is to receive, from a second device, a query associated with performance of the first motion by the user, search among the 
Yet the combination does not disclose:
the motion patterns being respectively defined by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a common plurality of points in time for a common plurality of durations observed in a first plurality of different time periods.
However, in the same field of movement evaluation systems, Finch discloses:
the motion patterns being respectively defined by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a common plurality of points in time for a common plurality of durations observed in a first plurality of different time periods (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs). 

Regarding claim 2, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
wherein the first device is the same as the second device (Figure 2 shows wherein the reception component for receiving the motion data, as described in paragraph 0077, is located within the avatar guidance platform which is responsible for the comparison between the observed/generated data and the reference data, as described in paragraph 0112).
Regarding claim 5, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
	wherein a motion is defined by a plurality of motion patterns that is based at least in part on second sensor data having one or more occurrences of a one or more characteristics in one or more of the plurality of dimensions at one or more points in time for one or more durations in a time period (paragraphs 0053-0054 and 0056-0057 disclose wherein the device recognizes or outputs corresponding movement or motion patterns or activity based on the received captured sensor data and wherein the data corresponds to a plurality of captured movements over time at two or three dimensions): the motion analysis module having third instructions to be executed by the one or more processors, to identify a motion pattern for a motion, wherein the motion analysis module is to receive plurality of sensor data collected through performance of the motion for a plurality of time periods, analyze the plurality of sensor data for plurality of occurrences of one or more characteristics in one or more of the plurality of dimensions at one or more points in time for one or more durations in the plurality of time periods (paragraphs 0053-0054 and 0056-0057  discloses wherein multiple sensor devices 104 captures various or a plurality of movement or motion data for analysis and wherein the motion pattern is determined based on  comparison of the captured data with known movements motion data corresponding to defined movement types and wherein the data corresponds to a plurality of captured movements over time at three dimensions and wherein the device would be capable of analyzing a third movement); and on observation of the plurality of occurrences of the one or more characteristics in one or more of the plurality of dimensions at the one or more points in time for the one or more durations in the plurality of time periods, output the observed plurality of occurrences of one or more characteristics in one or more of the plurality of dimensions at one or more points in time-3-Application No. 15/076,006 Attorney Docket No. 127079-213434 (P94989)for one or more durations in the plurality of time periods as the motion pattern that corresponds to the motion, to be added to the plurality of motion patterns (paragraphs 0053-0054 and 0056-0057 disclose wherein the device recognizes or outputs corresponding movement or motion patterns or activity based on the received captured sensor data and wherein the data corresponds to a plurality of captured movements over time at three dimensions and wherein the device would be capable of observing, analyzing, and outputting a third motion)

wherein the query module is to receive, from the second device, a query associated with performance of a second motion by the user, search among the motion records to determine one or more matching records of the user having performed the second motion; and provide, to the second device, the one or more matching motion records of the user having performed the second motion.
However, in the same field of movement evaluation systems, Ito, Jung, and Finch discloses:
wherein the query module is to receive, from the second device, a query associated with performance of a second motion by the user, search among the motion records to determine one or more matching records of the user having performed the second motion (Paragraph 0056 discloses a user-health test function selection module 138 for performing a data querying function that can search among reference health attributes and can match the user data 116 with reference health condition data, attributes, or profiles and paragraph 0052 discloses wherein the user data 116 relates to specific movement or motion data); and provide, to the second device, the one or more matching motion records of the user having performed the second motion (Paragraph 0067 discloses wherein the user data signals can be transmitted a to a remote memory). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the query module is to receive, from the second device, a query associated with performance of a second motion by the user, search among the motion records to determine one or more matching records of the user having performed the second motion; and provide, to the second device, the 
Yet the combination does not disclose:
	Wherein the system defines and analyzes a second and third motion pattern based on second and third characteristics in a plurality of dimensions over a period of times.
	However, in the same field of movement evaluation systems, Ito discloses:
	Wherein the system defines and analyzes a second and third motion pattern based on second and third characteristics in a plurality of dimensions over a period of times (Paragraph 0072 discloses wherein a second motion pattern is defined as extension motion of the fingers, and third pattern is defined as the pinching motion between the first finger and one of the second to fifth fingers and wherein the motion patterns would occur over a plurality of dimensions and time periods).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system defines and analyzes a second and third motion pattern based on second and third characteristics in a plurality of dimensions over a period of times, as taught by Ito, in order to improve motion accuracy analysis by separately defining and analyzing separate movement patterns.
Yet the combination does not disclose:
the motion patterns being respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a second common one or more 
However, in the same field of movement evaluation systems, Finch discloses:
the motion patterns being respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a second common one or more points in time for second common one or more durations observed in a third plurality of different time periods (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data); wherein the motion analysis module is to receive third plurality of sensor data collected through performance of the third motion for a fourth plurality of different time periods, -analyze the third plurality of sensor -data for third plurality of occurrences of third one or more characteristics in one or more of the plurality of dimensions at third common one or more points in time for third common one or more durations in the fourth plurality of different time periods, and on observation of the third plurality of occurrences of the third one or more characteristics in one or more of the plurality of dimensions at the third common one or more points in time for the third common one or more durations in the fourth plurality of different time periods, output the observed third plurality of occurrences of third one or more characteristics in one or more of the plurality of dimensions at third one or more common points in time for third one or more common durations in the fourth plurality of different time periods as the third motion pattern that corresponds to the third motion, to be added to the plurality of motion patterns (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the motion patterns being respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a second common one or more points in time for second common one or more durations observed in a third plurality of different time periods; wherein the motion analysis module is to receive third plurality of sensor data collected through performance of the third motion for a fourth plurality of different time periods, -analyze the third plurality of sensor -data for third plurality of occurrences of third one or more characteristics in one or more of the plurality of dimensions at third common one or more points in time for third common one or more durations in the fourth plurality of different time periods, and on observation of the third plurality of occurrences of the third one or more characteristics in one or more of the plurality of dimensions at the third common one or more points in time for the third common one or more durations in the fourth plurality of different time periods, output the observed third plurality of occurrences of third one or more characteristics in one or more of the plurality of dimensions at third one or more common points in time for third one or more common durations in the fourth plurality of different time periods as the third motion pattern that corresponds to the third motion, to be added to the plurality of motion patterns, as taught by Finch, in order to accurately analyze and identify patterns of motion for a recurring action so that the system can incorporate a means or method for identifying specific actions and recognizing and analyzing subtle differences or variations among those recurring actions so as to be used for diagnostic purposes. 

Kaleal further discloses:
wherein the motion pattern is specific to the user (Paragraph 0053 discloses wherein a motion pattern is determined and generated from the user motion data for the specific user).
Yet Kaleal does not disclose:
Wherein the motion pattern is a defined third motion pattern
However, in the same field of movement evaluation systems, Ito discloses:
Wherein the motion pattern is a defined third motion pattern (Paragraph 0072 defines a specific third motion pattern).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the motion pattern is a defined third motion pattern, as taught by Ito, in order to improve motion accuracy analysis by separately defining and analyzing separate movement patterns.
Regarding claim 7, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 5.
Yet Kaleal does not disclose:
wherein the third motion pattern is associated with the user and another user.
However, in the same field of movement evaluation systems, Ito discloses:
wherein the third motion pattern is associated with the user and another user (Paragraph 0072 discloses wherein there is a specific third motion pattern that could be associated the user and multiple other users).

Regarding claim 8, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 5.
Kaleal further discloses:
wherein the third instructions include one or more machine learning process instructions (Paragraph 0041 discloses wherein the system contains machine learning processes or techniques).
Regarding claim 9, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
wherein the first sensor data comprises raw sensor data from the first device or derived sensor data from the raw sensor data (Paragraph 0053 discloses wherein the sensor devices can include motion sensors for capturing and processing raw motion data).
Regarding claim 12, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
wherein the first device is in physical contact with the user during the second time period (Paragraph 0058 and figure 1 disclose wherein the client device 106, which monitors and processes the motion and movement data as detailed in paragraph 0054, can be a wearable device).

wherein the first device is not in physical contact with the user during the second time period (Paragraph 0056 discloses wherein the client device 106, which monitors and processes the motion and movement data as detailed in paragraph 0054, can be a camera for collecting images of the user and paragraph 0052 discloses wherein client device can be an external device from the wearable device).
Regarding claim 14, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
wherein the first sensor data comprises data from one or more of an accelerometer, a gyroscope, a barometric sensor, an ultrasonic sensor, a motion sensor, a location sensor, a global positioning system (GPS), an audio sensor, a visual sensor, a camera, an infrared sensor, radio detection and ranging (RADAR), a light radar (LIDAR), a tomographic sensor, or a vibration sensor (Paragraph 0053 discloses the use of a motion sensor including an accelerometer and/or gyroscope, paragraph 0082 discloses the use of a location tracking device and/or GPS, paragraph 0028 discloses the use of a camera, and paragraph 0058 discloses the use of an infrared detection device).
Regarding claim 15, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Kaleal further discloses:
wherein the one or more storage medium includes the motion record database, each of the motion records including a motion identifier (Paragraph 0053 discloses wherein the device contains a motion type determining unit), a date and time identifier (Paragraph 0129 discloses wherein the device can import data from a calendar and paragraph 0136 discloses wherein the device recognizes an event at a certain time and date), a location identifier (paragraph 0082 discloses wherein the device contains a location tracking device and/or GPS), and a user identifier (Paragraph 0033 discloses wherein the characteristic and physical parameters of the user are determined).
Regarding claim 16, Kaleal discloses:
A computer-implemented method to facilitate motion-related diagnosis or monitoring (paragraph 0003 discloses wherein the device detects and analyzes movement), the method comprising: receiving, from a first device, first sensor based data and second sensor based data associated with a user for a first and a second time period, respectively (Paragraph 0053 disclose wherein multiple sensor devices 104 captures the movement or motion data for analysis and paragraph 0049 discloses wherein the motion data from the sensor devices is captured in real-time); determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of motion patterns (paragraph 0053 discloses wherein the system includes pattern analysis for analyzing the motion data and determining the type of motion from multiple types of motions); when the first and second sensor based data are determined to be associated with the first and second motion patterns, identifying the first and second sensor based data to be first and second motions by the user (Paragraph 0036, 0042, and 0112 discloses wherein the user’s collected information is compared to the known movement and physiological parameters and determines whether there is a match wherein the results of the comparison is provided to the device in order to elicit an avatar response if warranted based on the determined motion and movement type of the user); wherein the motion patterns are respectively defined by a plurality of occurrences of a plurality of characteristics in a plurality of paragraphs 0053-0054 and 0056-0057 discloses wherein the system includes a pattern analysis in which movement or motion corresponding to speed, direction, and orientation of the user a whole and/or individual body parts of the user data is compared to stored or known movement patterns and wherein the analysis occurs over various or plurality of motions or movements over time and wherein the movement is analyzed over two or three dimensions); 
Yet Kaleal does not disclose:
wherein determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of -5- Application No. 15/076,006Attorney Docket No. 127079-213434 (P94989)motion patterns comprises determining whether the first sensor based data have first one or more occurrences of first one or more characteristics in one or more of the plurality of dimensions at first one or more points in time for first one or more durations in the first time period, and determining whether the second sensor based data have second one or more occurrences of second one or more characteristics in one or more of the plurality of dimensions at second one or more points in time for second one or more durations in the second time period
However, in the same field of movement evaluation systems, Ito discloses:
wherein determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of -5- Application No. 15/076,006Attorney Docket No. 127079-213434 (P94989)motion patterns comprises determining whether the first sensor based data have first one or more occurrences of first one or more characteristics in one or more of the plurality of dimensions at first one or more points in time for first one or more durations in the first time period, and determining whether the second sensor based data have second one or more paragraph 0192-0196 discloses wherein the system uses multiple acceleration sensors for detecting multiple bodily motion signals in a plurality of dimensions or axes in order to detect or determine the various patterns of motion based on specific signal pattern data associated with specific movements for each of the defined movement patterns defined in Figure 3 and paragraphs 0072-0079). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system defines and analyzes a second and third motion pattern based on second and third characteristics in a plurality of dimensions over a period of times, as taught by Ito, in order to improve motion accuracy analysis by separately defining and analyzing separate movement patterns.
Yet the combination does not disclose:
in response to receiving, from a second device, a motion-related query associated with the user, searching among the first motion and the second motion to determine a query match; and providing the query match comprising data associated with the first motion or the second motion.
However, in the same field of movement evaluation systems, Jung discloses:
in response to receiving, from a second device, a motion-related query associated with the user, searching among the first motion and the second motion to determine a query match (Paragraph 0056 discloses a user-health test function selection module 138 for performing a data querying function that can search among reference health attributes and can match the user data 116 with reference health condition data, attributes, or profiles and paragraph 0052 discloses wherein the user data 116 relates to specific movement or motion data); and providing the query match comprising data associated with the first motion or the second motion (Paragraph 0067 discloses wherein the user data signals can be transmitted a to a remote memory). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate in response to receiving, from a second device, a motion-related query associated with the user, searching among the first motion and the second motion to determine a query match; and providing the query match comprising data associated with the first motion or the second motion, as taught by Jung, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured data in comparison to reference data for that type of motion for diagnosis or monitoring of movement. 
Yet the combination does not disclose:
wherein the first motion patterns is defined by a first plurality of occurrences of a first plurality of characteristics in a plurality of dimensions at a first plurality of common points in time for a first plurality of common durations observed in a third plurality of different time periods, and the second motion patterns is defined by a second plurality of occurrences of a second plurality of characteristics in the plurality of dimensions at a second plurality of common points in time for a second plurality of common durations observed in a fourth plurality of different time periods; and wherein determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of motion patterns comprises determining whether the first sensor based data have first 
However, in the same field of movement evaluation systems, Finch discloses:
wherein the first motion patterns is defined by a first plurality of occurrences of a first plurality of characteristics in a plurality of dimensions at a first plurality of common points in time for a first plurality of common durations observed in a third plurality of different time periods, and the second motion patterns is defined by a second plurality of occurrences of a second plurality of characteristics in the plurality of dimensions at a second plurality of common points in time for a second plurality of common durations observed in a fourth plurality of different time periods (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data); and wherein determining whether the first and second sensor based data are paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first motion patterns is defined by a first plurality of occurrences of a first plurality of characteristics in a plurality of dimensions at a first plurality of common points in time for a first plurality of common durations observed in a third plurality of different time periods, and the second motion patterns is defined by a second plurality of occurrences of a second plurality of characteristics in the plurality of dimensions at a second plurality of common points in time for a 
Regarding claim 18, Kaleal in view of Ito, Jung, and Finch discloses the method of claim 16. Kaleal further discloses:
wherein the first sensor based data comprises raw sensor data from the first device or derived sensor data from the raw sensor data (Paragraph 0053 discloses wherein the sensor devices can include motion sensors for capturing and processing raw motion data).
Regarding claim 19, Kaleal in view of Ito, Jung, and Finch discloses the method of claim 16. Yet Kaleal does not disclose:
wherein receiving a motion-related query comprises receiving a motion-related query that requests for a particular type of motion.
However, in the same field of movement evaluation systems, Jung discloses:
paragraph 0052 discloses wherein the user data 116 relates to specific types of movement or motion data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein receiving a motion-related query comprises receiving a motion-related query that requests for a particular type of motion, as taught by Jung, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured data in comparison to reference data for a particular type of motion for diagnosis or monitoring of the movement.
Regarding claim 22, Kaleal discloses:
One or more computer-readable storage medium comprising a plurality of instructions to cause an apparatus, in response to execution by one or more processors of the apparatus (paragraph 0061 discloses wherein the processor executes the computer executable components), to: receive, from a first device, first and second sensor based data associated with a user for a first and a second time period (Paragraph 0053 disclose wherein multiple sensor devices 104 captures the movement or motion data for analysis); determine whether the first and second sensor based data are associated with a first and a second motion pattern from among a plurality of motion patterns (paragraph 0053 discloses wherein the system includes pattern analysis for analyzing the motion data and determining the type of motion and paragraph 0076 discloses wherein the system keeps historical information gathered from past data collection); when the first and second sensor based data are determined to be associated with the first and the second motion pattern, identify the first and second sensor based data to be first and Paragraph 0036, 0042, and 0112 discloses wherein the user’s collected information is compared to the known movement and physiological parameters and determines whether there is a match wherein the results of the comparison is provided to the device in order to elicit an avatar response if warranted based on the determined motion and movement type of the user); 
wherein the motion patterns are respectively defined by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a plurality of points in time for a plurality of durations in a plurality of time periods (paragraphs 0053-0054 and 0056-0057 discloses wherein the system includes a pattern analysis in which movement or motion corresponding to speed, direction, and orientation of the user a whole and/or individual body parts of the user data is compared to stored or known movement patterns and wherein the analysis occurs over various or plurality of motions or movements over time and wherein the movement is analyzed over two or three dimensions); 
Yet Kaleal does not disclose:
wherein determining whether the first and second sensor based data are respectively associated with a first motion pattern and a second motion pattern from among a plurality of -5- Application No. 15/076,006Attorney Docket No. 127079-213434 (P94989)motion patterns comprises determining whether the first sensor based data have first one or more occurrences of first one or more characteristics in one or more of the plurality of dimensions at first one or more points in time for first one or more durations in the first time period, and determining whether the second sensor based data have second one or more occurrences of second one or more characteristics in one or more of the plurality of dimensions at second one or more points in time for second one or more durations in the second time period
However, in the same field of movement evaluation systems, Ito discloses:
paragraph 0192-0196 discloses wherein the system uses multiple acceleration sensors for detecting multiple bodily motion signals in a plurality of dimensions or axes in order to detect or determine the various patterns of motion based on specific signal pattern data associated with specific movements for each of the defined movement patterns defined in Figure 3 and paragraphs 0072-0079). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system defines and analyzes a second and third motion pattern based on second and third characteristics in a plurality of dimensions over a period of times, as taught by Ito, in order to improve motion accuracy analysis by separately defining and analyzing separate movement patterns.
Yet the combination does not disclose:
receive, from a second device, a motion-related query associated with the user; search among the first motion and the second motion to determine a query match; provide, to the second device, the query match having data associated with the first motion or the second motion.

receive, from a second device, a motion-related query associated with the user, search among the first motion and the second motion to determine a query match (Paragraph 0056 discloses a user-health test function selection module 138 for performing a data querying function that can search among reference health attributes and can match the user data 116 with reference health condition data, attributes, or profiles and paragraph 0052 discloses wherein the user data 116 relates to specific movement or motion data); provide, to the second device, the query match having data associated with the first motion or the second motion (Paragraph 0067 discloses wherein the user data signals can be transmitted a to a remote memory). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate receive, from a second device, a motion-related query associated with the user; search among the first motion and the second motion to determine a query match; provide, to the second device, the query match having data associated with the first motion or the second motion, as taught by Jung, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured data in comparison to reference data for that type of motion for diagnosis or monitoring of movement. 
Yet the combination does not disclose:
the motion patterns are respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a plurality of common points in time for a plurality of common durations observed in a plurality of different time periods; and wherein determine whether the first and second sensor based data are associated with a first and a second 
However, in the same field of movement evaluation systems, Finch discloses:
the motion patterns are respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a plurality of common points in time for a plurality of common durations observed in a plurality of different time periods (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data); and wherein determine whether the first and second sensor based data are associated with a first and a second motion pattern from among a plurality of motion patterns comprises determine whether the first sensor based data have first one or more occurrences of first one or more characteristics in the plurality paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the motion patterns are respectively defined and matched by a plurality of occurrences of a plurality of characteristics in a plurality of dimensions at a plurality of common points in time for a plurality of common durations observed in a plurality of different time periods; and wherein determine whether the first and second sensor based data are associated with a first and a second motion pattern from among a plurality of motion patterns comprises determine whether the first sensor based data have first one or more occurrences of first one or more characteristics in the plurality of dimensions at the plurality of common points in time for the plurality of common durations in the first time period, and determine whether the second sensor based data have second one or 
Regarding claim 24, Kaleal in view of Ito, Jung, and Finch discloses the computer-readable storage medium of claim 22. Kaleal further discloses:
wherein the particular motion pattern is specific to the user, and the particular motion pattern comprises the first motion pattern (Paragraph 0053 discloses wherein a motion pattern is determined and generated from the user motion data for the specific user).
Regarding claim 25, Kaleal in view of Ito, Jung, and Finch discloses the computer-readable storage medium of claim 22. Kaleal further discloses:
wherein the particular motion pattern is associated with a particular motion for one or both of the user and another user (Paragraph 0053 discloses wherein a motion pattern is associated with a particular type of motion).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Ito, Jung, and Finch, as applied to claim 1, and further in view of Kimura et al. (U.S. Pub. No. 2016/0205317) (previously cited).
Regarding claim 3, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Yet Kaleal does not disclose:
wherein the plurality of motion patterns are learned from a plurality of other users.
However, in the same field of motion analyzing systems, Kimura discloses:
paragraph 0056 discloses wherein the sensor data can be learned based on the data of the plurality of users and paragraphs 0064 and 0069 discloses wherein the sensor data can be used to determine motion patterns).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the plurality of motion patterns are learned from a plurality of other users, as taught by Kimura, in order to more accurately identify and determine sensor data based on a large compilation or plurality of sensor data. 
Claims 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Ito, Jung, and Finch, as applied to claims 1 and 16, and further in view of Mettler May (U.S. Pub. No. 2017/0061817) (previously cited).
Regarding claim 11, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 1. Yet Kaleal does not disclose:
wherein the one or more matching motion records of the user having performed the first motion identify a change in performance of the first motion by the user over time.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein the one or more matching motion records of the user having performed the first motion identify a change in performance of the first motion by the user over time (abstract discloses wherein the system analyzes performance of the user’s movement and paragraph 0031 discloses wherein the system compares the user’s movement data to prior movement measurements).

Regarding claim 20, Kaleal in view of Ito, Jung, and Finch discloses the method of claim 16, yet Kaleal does not disclose:
wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period (paragraph 0283 discloses wherein the system has a database query system that query movement repertoires over particular sessions/periods).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein receiving a motion-related query comprises receiving a motion-related query that queries about motions associated with the user during a particular time period, as taught by Mettler May, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured data in comparison to reference data for a particular type of motion over time so as to determine movement patterns.

wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time.
However, in the same field of movement evaluation systems, Mettler May discloses:
wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time (paragraph 0283 discloses wherein the system has a database query system that query movement repertoires over several sessions/ over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein receiving a motion-related query comprises receiving a motion-related query to identify a change in movement behavior over time, as taught by Mettler May, as a simple substitution of the data comparison method of Kaleal, in order to achieve the predictable result of analyzing measured data in comparison to reference data for a particular type of motion over time so as to determine movement patterns.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal in view of Ito, Jung, and Finch, as applied to claims 16 and 22, and further in view of Kim et al. (U.S. Pub. No. 2018/0353810) (previously cited) and Giuffrida et al. (U.S. Pat. No. 9,314,190) (previously cited).
Regarding claim 17, Kaleal in view of Ito, Jung, and Finch discloses the apparatus of claim 16. Kaleal further discloses:
Paragraph 0053 discloses wherein multiple sensor devices 104 captures the movement or motion data for analysis and wherein the motion pattern is determined based on comparison of the captured data with known movements motion data corresponding to defined movement types); and analyzing the sensor based data and the other sensor based data to determine a particular sensor based data set associated with the particular known motion, the particular sensor based data set defining the particular motion pattern from among the plurality of motion patterns (Paragraph 0053 discloses wherein multiple sensor devices 104 captures the movement or motion data for analysis and wherein the motion pattern is determined based on comparison of the captured data with known movements motion data corresponding to defined movement types).
Yet Kaleal does not disclose:
performed by the user in a third time period; performed by the user in a fourth time period.
However, in the same field of motion analysis systems, Kim discloses:
performed by the user in a third time period, performed by the user in a fourth time period (paragraph 0171 and Figure 10 disclose wherein the motion or activity is performed at least 4 times over separate periods of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaleal to incorporate performed by the user in a third time period, performed by the user in a fourth time period, as taught by Kim, in 
Yet the combination does not disclose:
analyzing the sensor data to determine a particular sensor based data set associated with the particular known motion, the particular sensor based data set defining the particular motion pattern from among the plurality of motion patterns; wherein analyzing comprises analyzing the sensor based data for corresponding third and fourth one or more occurrences of third and fourth one or more characteristics in the plurality of dimensions at third and fourth plurality of common one or more points in time for third and fourth plurality of common durations in the third and fourth time periods.
However, in the same field of movement evaluation systems, Finch discloses:
analyzing the sensor data to determine a particular sensor based data set associated with the particular known motion, the particular sensor based data set defining the particular motion pattern from among the plurality of motion patterns (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data); wherein analyzing comprises analyzing paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate analyzing the sensor data to determine a particular sensor based data set associated with the particular known motion, the particular sensor based data set defining the particular motion pattern from among the plurality of motion patterns; wherein analyzing comprises analyzing the sensor based data for corresponding third and fourth one or more occurrences of third and fourth one or more characteristics in the plurality of dimensions at third and fourth plurality of common one or more points in time for third and fourth plurality of common durations in the third and fourth time periods, as taught by Finch, in order to accurately analyze and identify patterns of motion for a recurring action so that the system can incorporate a means or method for identifying specific 
Yet the combination does not disclose:
wherein the system analyzes and determines sensor based data from a third and fourth sensor; and the third sensor based data differs from the fourth sensor based data.
	However, in the same field of movement evaluation systems, Giuffrida discloses:
	wherein the system analyzes and determines sensor based data from a third and fourth sensor (Figure 12, column 28, lines 54-67 and column 29, lines 1-20 discloses wherein the system contains six sensors for determining movement data); and the third sensor based data differs from the fourth sensor based data (Figure 12, column 28, lines 54-67 and column 29, lines 1-20 discloses wherein the system contains six sensors for determining movement data and wherein the sensors are located on different parts of the body, generating different sets of data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaleal to incorporate wherein the system analyzes and determines sensor based data from a third and fourth sensor; and the third sensor based data differs from the fourth sensor based data, as taught by Giuffrida, in order to have sensor data at a variety of points so as to be able to analyze a broader and more accurate representation of motion data for the user’s body.
Regarding claim 23, Kaleal in view of Ito, Jung, and Finch discloses the computer-readable storage medium of claim 22. Kaleal further discloses:
receiving sensor based data associated with the user, wherein the sensor based data relates to a particular known motion, receiving another sensor based data associated with the user, wherein Paragraph 0053 discloses wherein multiple sensor devices 104 captures the movement or motion data for analysis and wherein the motion pattern is determined based on comparison of the captured data with known movements motion data corresponding to defined movement types); and analyzing the sensor based data and the other sensor based data to determine a particular sensor based data set associated with the particular known motion, the particular sensor based data set defining a particular motion pattern from among the plurality of motion patterns (Paragraph 0053 discloses wherein multiple sensor devices 104 captures the movement or motion data for analysis and wherein the motion pattern is determined based on comparison of the captured data with known movements motion data corresponding to defined movement types).
Yet Kaleal does not disclose:
performed by the user in a third time period; performed by the user in a fourth time period.
However, in the same field of motion analysis systems, Kim discloses:
performed by the user in a third time period, performed by the user in a fourth time period (paragraph 0171 and Figure 10 disclose wherein the motion or activity is performed at least 4 times over separate periods of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaleal to incorporate performed by the user in a third time period, performed by the user in a fourth time period, as taught by Kim, in order to more accurately determine motion analysis by separating the motion data into separate time periods.

wherein analyze comprises analyze the sensor based data for corresponding third and fourth one or more occurrences of third and fourth one or more characteristics in the plurality of dimensions at third and fourth plurality of common points in time for third and fourth plurality of common durations in the third and fourth time period.
However, in the same field of movement evaluation systems, Finch discloses:
wherein analyze comprises analyze the sensor based data for corresponding third and fourth one or more occurrences of third and fourth one or more characteristics in the plurality of dimensions at third and fourth plurality of common points in time for third and fourth plurality of common durations in the third and fourth time period (paragraph 0134, figures 4A and 4B disclose wherein the system graphs or defines acceleration data of the user repeatedly setting his/her foot down during running  (plurality of occurrences) and wherein particular individual regions are identified with specific foot-strike characteristics, such as heel-strike BB and toe-off CC, in each of the Z, Y, and Z axis, and further discloses wherein each individual foot-strike of the activity session is similarly analyzed, such that the a common plurality of durations representing similar or repeating foot-strikes is observed and analyzed over a plurality of different time periods from when each different foot-strike occurs and paragraph 0143 discloses wherein the type of activity or characteristic of motion can be matched based on the pattern data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein analyze comprises analyze the sensor based data for corresponding third and fourth one or more occurrences of third and fourth one or more characteristics in the plurality of dimensions at third 
Yet the combination does not disclose:
wherein the system analyzes and determines sensor based data from a third and fourth sensor; and the third sensor based data differs from the fourth sensor based data.
	However, in the same field of movement evaluation systems, Giuffrida discloses:
	wherein the system analyzes and determines sensor based data from a third and fourth sensor (Figure 12, column 28, lines 54-67 and column 29, lines 1-20 discloses wherein the system contains six sensors for determining movement data); and the third sensor based data differs from the fourth sensor based data (Figure 12, column 28, lines 54-67 and column 29, lines 1-20 discloses wherein the system contains six sensors for determining movement data and wherein the sensors are located on different parts of the body, generating different sets of data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the system analyzes and determines sensor based data from a third and fourth sensor; and the third sensor based data differs from the fourth sensor based data, as taught by Giuffrida, in order to have sensor data at a variety of points so as to be able to analyze a broader and more accurate representation of motion data for the user’s body.
Response to Amendment
Applicant amended claims 1, 5, 8-9, 11-14, 16-17, 22 and 23 in the response filed 12/03/2020.
Response to Arguments
The Applicant’s arguments with respect to claims 1-3, 5-9, and 11-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/03/2020.
In particular the Applicant argues that the prior art does not teach or suggest wherein the system observes same or common points in time for a common plurality of durations. Specifically, the Applicant references figure 4A depicting a plot of accelerometer measurements captured over a time period when a user separately sips from a cup of coffee on three different occasions and wherein the system identifies and labels specifics portions such as dips or peaks in the accelerometer pattern data that is similar for each respective sip of coffee, so as to indicate teaching of common points in time for a common plurality of durations. While, the Applicant is correct that the previously cited art failed to disclose identifying common points in time for a common plurality of durations, Finch however does teach or suggest identifying common points in time for a common plurality of durations. Specifically, Finch in figure 4A shows wherein the system records a series of repeating foot strikes over a period of time, similar to the provided example of repeating coffee sips, and figure 4B and paragraph 0134 disclose wherein the system identifies characteristics points for each individual foot-strike. Furthermore, Figure 4B and paragraph 0134 disclose wherein the characteristic points are identified and labeled peaks and/or valleys in the acceleration data, in the same or similar manner to the labeled points in Applicant’s figure 4A. It is clear from Finch’s figures 4A, 4B, and corresponding paragraph 0134 that Finch reconciles the deficiencies of Kaleal, Ito, and Jung by disclosing identifying a common plurality of points in time for a common plurality of durations in a first plurality of different time periods, as Finch identifies common points (labeled BB and CC in figure 4B) occurring in multiple common activities (a series of individual foot strikes) occurring over a period of time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791